DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Applicant’s reply dated 08 March 2022 to the previous Office action dated 08 December 2021 is acknowledged.  Claims 1-7, 9-11, and 14-20 are pending in the application.
The rejection under 35 U.S.C. 103 made in the previous Office action is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-7, 9-11, and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaplan et al. (US 2015/0164117 A1; published 18 June 2015; of record) in view of Ugazio (US 2005/0203215 A1; published 15 September 2005; of record).
Kaplan et al. discloses a particle comprising an aqueous phase comprising a silk-based material and an oil phase comprising an odor-releasing substance (i.e., perfume) (claim 1) wherein the aqueous phase comprises pores and the oil phase occupies at least one of the pores (claim 8) wherein the odor-releasing substance comprises a hydrophobic molecule (claim 12) wherein perfume is an odor-releasing substance (paragraph [0147]) wherein the silk-based material comprises an emulsion additive such as polyvinyl alcohol (claim 15; Example 5) wherein the silk-based material is water-soluble (i.e., odor-releasing substance therein is necessarily released from the particle when it contacts water) (claim 19) wherein the particle is about 1 µm to about 10 mm (claim 21) wherein the particle is present in a dried state by drying (paragraph [0016]; 
Kaplan et al. does not explicitly disclose that the hydrophobic active agent is about 10-90 wt% of the particle as claimed, but Kaplan et al. does disclose that the volumetric ratio of aqueous (i.e., silk-based material of the particle) to oil phase (i.e., hydrophobic active agent) is about 1:100 to about 100:1, which is sufficiently broad to encompass such claimed concentration range, and a prima facie case of obviousness exists where claimed and prior art ranges overlap per MPEP 2144.05(I).  Moreover, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize the odor strength of the particle of Kaplan et al. to any desired level by varying the amount of hydrophobic odor-releasing substance (i.e., perfume) therein through routine experimentation, such as using about 10-90 wt% therein, with a reasonable expectation of success, per MPEP 2144.05(II), given that a person of ordinary skill in the art would have known that the amount of perfume was a result-effective variable with respect to such odor strength (i.e., more perfume produces more odor and vice versa).
prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Kaplan et al. as discussed above and to make the particle of Kaplan et al. wherein the oil therein includes silicone oil and perfume and the silk-based material includes polyvinyl alcohol as emulsion additive, with a reasonable expectation of success.  Such silk-based material that includes polyvinyl alcohol is a matrix material that is derived from a polymer, namely polyvinyl alcohol, as claimed.
Although Kaplan et al. discloses that the particles are dried and that drying can be by any method known in the art, Kaplan et al. does not specifically disclose spray-drying as claimed.
Ugazio discloses powder compositions loaded with active ingredients (abstract) wherein conventional drying techniques for drying the particle dispersions include spray drying (paragraph [0069]).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kaplan et al. and Ugazio by drying the particles of Kaplan et al. as discussed above via spray drying per Ugazio, with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so to accomplish the particle drying by a conventional method known in the art, given that Kaplan et al. suggests using any particle drying method known in the art, and Ugazio discloses spray drying as a conventional particle drying technique.

	Regarding claims 14 and 16, the size ranges disclosed by Kaplan et al. of about 1 micron to 10 mm particle size and 1 nm to about 1000 micron droplet size as discussed above overlap the claimed size ranges of less than 500 micron particle size and 0.02 to about 200 micron droplet size, and a prima facie case of obviousness exists where claimed and prior art ranges overlap per MPEP 2144.05(I).
	
Response to Arguments
Applicant's arguments filed 08 March 2022 have been fully considered but they are not persuasive.
Applicant argues that Ugazio teaches away from spray drying in that it could degrade or deactivate active ingredients per paragraph [0004] (remarks page 2).  In response, Ugazio does not teach away from spray drying because Ugazio teaches that spray drying may nevertheless by used in the invention of Ugazio per paragraph [0069] even though spray drying could degrade or deactivate active ingredients per paragraph [0004].  Thus, although Ugazio may be read to teach that spray drying is not a preferred embodiment, Ugazio nevertheless teaches that it may be used in the invention.  As noted in MPEP 2123(I), a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments, and as further noted in MPEP 2123(II), disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or .

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473.  The examiner can normally be reached on Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617